Case: 13-50910      Document: 00512806830         Page: 1    Date Filed: 10/17/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 13-50910
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                         October 17, 2014
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

ISRAEL SANCHEZ-ENSALDO,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 3:13-CR-1074-1


Before KING, JOLLY, and HAYNES, Circuit Judges.
PER CURIAM: *
       Israel Sanchez-Ensaldo appeals his 18-month sentence following his
conviction for importation of and possession with intent to distribute
marijuana. He argues that the district court erred in denying a U.S.S.G.
§ 3B1.2 reduction for his minor role in the offense. Sanchez-Ensaldo contends
that he was entitled to the reduction because he acted merely as a courier.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-50910   Document: 00512806830     Page: 2   Date Filed: 10/17/2014


                                No. 13-50910

      The district court’s refusal to grant Sanchez-Ensaldo a two-level
reduction for being a minor participant was not clearly erroneous. See United
States v. Villanueva, 408 F.3d 193, 203 n.9 (5th Cir. 2005). Sanchez-Ensaldo’s
courier status did not entitle him to a role adjustment because a defendant
may be a courier without being “substantially less culpable than the average
participant.” See United States v. Brown, 54 F.3d 234, 241 (5th Cir. 1995);
United States v. Nevarez-Arreola, 885 F.2d 243, 245 (5th Cir. 1989). Sanchez-
Ensaldo’s attempt to import a gross weight of 66.92 kilograms of marijuana
provided an indispensable service to the drug-trafficking offense and was
essential to its success. See Brown, 54 F.3d at 241; see also United States v.
Buenrostro, 868 F.2d 135, 138 (5th Cir. 1989). Moreover, Sanchez-Ensaldo was
to be paid a large sum of money for his role in the activity and was solely
responsible for transporting the marijuana to its final destination in
Albuquerque, New Mexico. Based on the foregoing, it cannot be said that
Sanchez-Ensaldo was peripheral to the advancement of the criminal activity
and thus a minor participant. See Villanueva, 408 F.3d at 204.
     AFFIRMED.




                                      2